Citation Nr: 0025642	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
squamous cell carcinoma due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for meningioma due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Historically, the veteran filed a claim of entitlement to 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation in July 1989.  The RO denied 
this claim in July 1990.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in September 
1990, perfecting his appeal.  In a March 1991 decision, the 
Board confirmed the denial of service connection for squamous 
cell carcinoma due to exposure to ionizing radiation.

The veteran sought to reopen his claim for service connection 
for squamous cell carcinoma in October 1996.  The RO denied 
the claim on a de novo basis in December 1998.  The veteran 
filed a notice of disagreement with this decision in January 
1999, and submitted a substantive appeal the following month.

The Board notes that the RO has considered the veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma due to exposure to ionizing radiation on the 
merits, whereas the Board finds that the claim should be 
reviewed on a new and material basis.  Although the Board has 
considered the veteran's claim on a ground different from 
that of the RO, the appellant has not been prejudiced by the 
decision.  Because the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation, the issue is ultimately 
resolved on a de novo basis.  Consequently, there is no 
prejudice to the veteran in deciding this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 9 Vet. App. 
425 (1996).


FINDINGS OF FACT

1.  In a March 1991 decision, the Board affirmed the RO's 
July 1990 denial of service connection for squamous cell 
carcinoma due to exposure to ionizing radiation.

2.  Evidence received since the March 1991 Board decision 
includes numerous clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for squamous cell carcinoma due to exposure to ionizing 
radiation and must be considered in order to fairly decide 
the veteran's claim.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

4.  The veteran had active service from November 1952 to 
September 1954.

5.  The veteran participated in Operation CASTLE, a series of 
six nuclear weapon tests from March 1 to May 14, 1954.

6.  The maximum estimated doses of ionizing radiation in 
service include an external neutron dose of 0.000 rem, an 
external gamma dose of 1.4 rem with an upper bound of 1.6 
rem, a dose of 6.0 rem to the skin on the veteran's face, and 
an internal 50-year committed dose equivalent to the brain of 
less than 0.1 rem.

7.  Squamous cell carcinoma was diagnosed in August 1979.

8.  In June 1990, the VA Associate Deputy Chief Medical 
Director opined that it was "highly unlikely" that the 
veteran's squamous cell carcinoma was attributable to 
exposure to ionizing radiation in service.

9.  Meningioma was diagnosed in July 1996.

10.  In November 1998, the VA Chief Public Health and 
Environmental Hazards Officer concluded that it was 
"unlikely" that either the veteran's meningioma or squamous 
cell skin cancer was related to exposure to iodizing 
radiation in service.

11.  The medical evidence of record indicates that squamous 
cell carcinoma was not present in service and was first 
manifest nearly 25 years after the veteran's last in-service 
exposure to ionizing radiation.

12.  The medical evidence of record indicates that meningioma 
was not present in service and was first manifest nearly 42 
years after the veteran's last in-service exposure to 
ionizing radiation.

13.  The record is devoid of competent medical evidence 
establishing the existence of a nexus between either squamous 
cell carcinoma or meningioma and an injury or disease in 
service, to include exposure to ionizing radiation during 
service.


CONCLUSIONS OF LAW

1.  The March 1991 Board decision affirming the denial of 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation is final.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 19.193 (1991) (now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for squamous 
cell carcinoma due to exposure to ionizing radiation.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim of entitlement to service connection for 
squamous cell carcinoma due to exposure to ionizing radiation 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

4.  The claim of entitlement to service connection for 
meningioma due to exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

With the exception of the September 1954 separation 
examination report, the veteran's service medical records 
(SMRs) are not available.  In response to the RO's attempts 
to obtain the veteran's SMRs, the National Personnel Records 
Center (NPRC) explained that the veteran's records may have 
been destroyed in a fire that occurred at the facility in 
1973.

The September 1954 separation examination report notes normal 
clinical evaluations of the neurologic system, the skin, 
head, face, neck and scalp.  The report is negative for 
findings of squamous cell carcinoma, or meningioma.

The veteran's service personnel records include a certificate 
showing that he participated in the Operation CASTLE atomic 
testing at the Eniwetok Proving Ground in 1954.

The veteran filed a claim of entitlement to service 
connection for squamous cell carcinoma in July 1989.  In 
support of his claim, he attached an August 1979 private 
medical report from Dr. M.T., indicating that a pathological 
examination of a skin lesion from the left side of the 
veteran's face revealed squamous cell carcinoma of the skin.

A January 1990 report from the Defense Nuclear Agency 
confirms that the veteran participated in Operation CASTLE 
during service.  According to the report, dosimetry data 
showed that the veteran received a total recorded dose of 
1.11 rem gamma from February 28 to May 17, 1954, and received 
0.274 rem gamma for subsequent unbadged periods from early 
March to early August 1954.  The dose accrual reportedly fell 
below 0.001 rem gamma per day after August 3, 1954, which was 
"normally considered to be a background level."  
Consequently, the report concludes that the veteran's total 
probable CASTLE dose was 1.384 rem gamma.

In June 1990, the VA Associate Deputy Chief Medical Director 
reported that skin cancer had been attributed to ionizing 
radiation only in doses above 40 rad, and usually at several 
hundred rad.  He opined that because the veteran's dose was 
much lower than the cited value, it was "highly unlikely" 
that his skin cancer was attributable to exposure to ionizing 
radiation in service.

Following a review of this evidence later that month, the VA 
Director of Compensation and Pension Service concluded that 
there was no reasonable possibility that the veteran's skin 
cancer was the result of exposure to ionizing radiation 
during service.

Consequently, a July 1990 rating decision denied entitlement 
to service connection for squamous cell carcinoma due to 
exposure to ionizing radiation.  The veteran filed a notice 
of disagreement with this decision the following month, and 
submitted a substantive appeal in September 1990.  The Board 
confirmed the denial of service connection for squamous cell 
carcinoma due to exposure to ionizing radiation in a March 
1991 decision.

Private medical records show treatment for meningioma from 
June to October 1996.  A June 1996 magnetic resonance imaging 
(MRI) study revealed a large left-sided mass likely 
representing a giant meningioma with intra-axial extension.  
The following month, the veteran underwent a left 
frontotemporal parietal craniotomy and resection of convexity 
meningioma.  A July 1996 pathology report notes a diagnosis 
of left brain mass meningioma, meningiothelial type.

In October 1996, the veteran filed a claim of entitlement to 
service connection for meningioma due to exposure to ionizing 
radiation, and sought to reopen his claim for service 
connection for squamous cell carcinoma due to exposure to 
ionizing radiation.

The RO requested an updated dose estimate from the Defense 
Nuclear Agency in February 1998, noting that the previous 
estimate was more than two years old.

A July 1998 report from the Defense Special Weapons Agency 
notes that the veteran participated in Operation CASTLE, a 
series of six nuclear weapon tests from March 1 to May 14, 
1954.  The record indicates that the veteran had three 
sources of potential radiation exposure, including neutron 
and gamma radiation produced at the time of each detonation 
or shortly thereafter, commonly referred to as initial 
radiation; residual gamma radiation remaining from Operation 
GREENHOUSE, which consisted of four test shots from April 8 
to May 25, 1951, and from the two shots of Operation IVY on 
November 1 and November 16, 1952; and residual gamma 
radiation emitted by fallout that landed on Enewetak Island 
from the CASTLE shots.  The record reports an external 
neutron dose of 0.000 rem, and an external gamma dose of 1.4 
rem with an upper bound of 1.6 rem.  Specifically, the 
veteran received a reconstructed dose of 0.01 rem gamma from 
November 1, 1953 to February 28, 1954, a recorded dose of 
0.06 rem gamma from February 28 to March 6, 1954, a 
reconstructed dose of 0.052 rem gamma from March 7 to March 
26, 1954, a recorded dose of 0.86 rem gamma from March 27 to 
April 8, 1954, a reconstructed dose of 0.046 rem gamma from 
April 9 to April 13, 1954, a recorded dose of 0.19 rem gamma 
from April 14 to May 17, 1954, a reconstructed dose of 0.117 
rem gamma from May 18 to August 15, 1954, no exposure from 
August 16 to August 23, 1954, and a reconstructed dose of 
0.016 rem gamma from August 24, 1954 to September 12, 1954.  
The dose to the skin on the veteran's face was estimated to 
be 6.0 rem, and his 50-year committed dose equivalent to the 
brain from internally deposited radionuclides was calculated 
to be less than 0.1 rem.

In a November 1998 report, the VA Chief Public Health and 
Environmental Hazards Officer noted that while radiation 
increases the incidence of both benign and malignant central 
nervous system neoplasms, the dose relationship is uncertain.  
She related that the risk in adults "appear[ed] to be 
relatively low when compared to other tissues."  The 
physician explained that most studies showed no excess risk, 
or a nonstatistically significant increased risk for brain 
tumors, especially when the dose is less than 100 rads.  She 
noted that skin cancer had been attributed to ionizing 
radiation at high doses (e.g. several hundred rads), and that 
excess numbers of basal cell cancers also had been reported 
in skin which received estimated doses of between 9 and 12 
rads in margins of irradiated areas.  The physician concluded 
that it was "unlikely" that the veteran's meningioma or 
squamous cell skin cancer was related to exposure to iodizing 
radiation in service.

Later that month, the VA Director of Compensation and Pension 
Service found that there was no reasonable possibility that 
the veteran's squamous cell carcinoma or meningioma resulted 
from his exposure to ionizing radiation during service.

Consequently, a December 1998 rating decision denied service 
connection for both squamous cell carcinoma and meningioma.  
The veteran filed a notice of disagreement with this decision 
the following month, and submitted a substantive appeal in 
February 1999.

Private medical records reflecting treatment for various 
disabilities, including squamous cell carcinoma and 
meningioma, from August 1979 to January 2000, were associated 
with the claims folder in February 2000.

In April 2000, the RO continued the denial of service 
connection for squamous cell carcinoma due to exposure to 
ionizing radiation, and meningioma due to exposure to 
ionizing radiation.


Analysis

I.  New and Material Evidence

As indicated above, a March 1991 Board decision denied the 
veteran's claim of entitlement to service connection for 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation.  Decisions of the Board are 
final and not subject to revision on the same factual basis, 
but may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA' s duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the March 1991 Board decision, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  
The new evidence includes private medical records reflecting 
treatment from August 1979 to January 2000, a July 1998 
report from the Defense Special Weapons Agency, and a 
November 1998 report from the VA Chief Public Health and 
Environmental Hazards Officer.  To the extent that this new 
evidence indicates that the veteran's squamous cell carcinoma 
was unrelated to exposure to ionizing radiation during 
service, the Board believes that it is sufficient to create 
"a more complete picture of the circumstances" surrounding 
the origins of the disability for which service connection is 
claimed.  Therefore, this evidence must be considered in 
order to fairly decide the merits of the veteran's claim.

Given the nature of the veteran's claim, the Board will 
proceed on the premise that there is new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for squamous cell carcinoma due to 
exposure to ionizing radiation.  In view of the foregoing, 
the Board will review the claim de novo.

II.  Entitlement to Service Connection

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for the Federal 
Circuit has affirmed the principle that if an appellant fails 
to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that although a 
claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where the determinative issue is a 
question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

In general, service connection is to be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran had ninety (90) days or more of war 
or peacetime service after December 31, 1946, and cancer 
manifests to a compensable degree within a year thereafter, 
it is rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease which was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The regulations further provide service connection for 
specific diseases for radiation exposed veterans as a result 
of participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, and cancer of the urinary tract.  38 
C.F.R. § 3.309(d)(2).  The record does not show that the 
appellant suffers from any of the diseases listed under 38 
C.F.R. § 3.309(d)(2).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; (2) the veteran subsequently 
develops a specified radiogenic disease, such as skin cancer 
and tumors of the brain; and (3) skin cancer and tumors of 
the brain first become manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration.  38 C.F.R. § 
3.311(b).  The Under Secretary for Benefits is to consider 
the claim with reference to specified factors and may request 
an advisory medical opinion from the Under Secretary for 
Health.  If, after consideration, the Under Secretary for 
Benefits determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

As noted above, with the exception of the September 1954 
separation examination report, the veteran's service medical 
records were destroyed in a 1973 fire at the National 
Personnel Records Center.  The Board is cognizant of its 
heightened duty in such cases to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In 
this case, however, there is no contention that the service 
medical records contain significant information which may be 
dispositive of the claims.  The veteran is not contending 
that the service medical records would reveal that he had 
squamous cell carcinoma or meningioma during service.  The 
gravamen of the veteran's contentions, insofar as they 
relates to service records, pertain to the service personnel 
records, not service medical records.  Those records indeed 
document that the veteran participated in Operation CASTLE.

Operation CASTLE is recognized by the VA as an "operational 
period" in which onsite participation entitles veterans to 
presumptive service connection for several specified 
conditions.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 
see also 38 C.F.R. § 3.309.  "Onsite participation" is 
defined as "presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test."  38 C.F.R. § 3.309.  Thus, the Board concludes that 
the veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
in accordance with 38 C.F.R. § 3.311, and was a radiation 
exposed veteran as defined by 38 C.F.R. § 3.309.

Essentially, service connection for squamous cell carcinoma 
and meningioma which are claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  First, there are several types of 
cancer which will be presumptively service-connected.  38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 38 
C.F.R. § 3.311(b) provides a list of radiogenic diseases 
which will be service-connected provided that certain 
conditions specified therein are met.  Third, direct service 
connection can be established by showing that the disease 
which caused death was incurred during or aggravated by 
service under the general VA compensation entitlement system 
[38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 and the general 
provisions concerning presumptive service connection], a task 
which includes the "difficult burden of tracing causation to 
a condition or event during service."  Ramey v. Brown, 9 
Vet. App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 
1039, 1043 (Fed.Cir. 1994)).

Under 38 U.S.C.A. § 1112(c)(1) and (2) and 38 C.F.R. § 
3.309(d), there is a lifetime presumption for those 
radiogenic diseases statutorily listed without any 
requirement that it be manifested to a specific degree, for 
those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption there is no requirement for documenting 
the level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (1999).  However, skin cancer (squamous 
cell carcinoma) and tumors of the brain (meningioma) are not 
included in the specifically enumerated list of disorders 
which are subject to a lifetime presumption of service 
connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O) and 38 
C.F.R. § 3.309(d)(2).  Therefore, service connection is not 
warranted on this basis.

Regarding the second method in which service connection could 
be established, in Combee v. Principi, 4 Vet. App. 78 (1993) 
(Combee I), the Court indicated that "the recognized 
'radiogenic diseases' by regulation [38 C.F.R. § 3.311 
[formerly § 3.311b]], are granted a presumption period," 
thus implying that the regulations create a presumption of 
service connection.  This was echoed in Nix v. Brown, 4 Vet. 
App. 462, 466 (1993) (a memorandum decision without 
precedential value under Bethea v. Derwinski, 2 Vet. App. 252 
(1992)).  In Ramey, 9 Vet. App. at 45, the Court noted that 
the Federal Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994) (Combee 
III) also suggested that the regulation created a presumption 
of service connection by stating that "[e]xposure [to 
radiation] alone [] qualified a veteran suffering from a 
listed disease . . . for presumptive service connection.  38 
C.F.R. § 3.311b."  However, in Ramey, 9 Vet. App. at 45, the 
Court stated that "despite this possible suggestion, 38 
C.F.R. § 3.311(b) does not provide presumptive service 
connection for radiogenic diseases but only outlines a 
procedure to be followed for adjudication purposes."  
Nowhere in 38 C.F.R. § 3.311 is there language stating or 
inferring that service connection will be granted on a 
presumptive basis.  Rather, medical opinions are ultimately 
the criteria upon which service connection rests under the 
regulation.

38 C.F.R. § 3.311(a) provides that in all claims of in-
service ionizing radiation where one of the radiogenic 
diseases listed in § 3.311(b)(2) first manifested after 
service (but not to a compensable degree within presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
3.309), a dose estimate will be obtained (see § 3.311(a)(2)) 
and the highest level of dose range will be presumed.  
Because skin cancer and tumors of the brain are listed 
diseases at 38 C.F.R. § 3.311(b)(2)(vii) and (xx), dose 
estimates were obtained in this case.  38 C.F.R. § 
3.311(b)(5)(iv) provides that skin cancer and tumors of the 
brain "must become manifest 5 years or more after 
exposure."  In this case, the veteran's squamous cell 
carcinoma and meningioma did manifest 5 or more years after 
exposure.

38 C.F.R. § 3.311(a)(2)(i) provides that dose data will be 
obtained from the Department of Defense.  However, in Earle 
v. Brown, 6 Vet. App. 558, 559-561 (1994), the Court 
invalidated an M21-1 provision requiring that the only means 
of substantiating radiation-risk activity was by the DNA 
because it was a substantive rule.  Rather, the Court held 
that there was a VA duty to pursue other possible sources of 
evidence.  In this case, the reconstructed dose estimates are 
not contested and the evidence of record raises no apparent 
reason to contest or question the reconstructed dose 
estimates.

38 C.F.R. § 3.311(c)(1) provides that in obtaining "an 
advisory medical opinion" consideration will be given to the 
factors specified in § 3.311(e), and 38 C.F.R. § 
3.311(c)(1)(i) provides that the medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.

The VA Associate Deputy Chief Medical Director provided such 
an opinion in June 1990.  Therein, he noted that skin cancer 
had been attributed to ionizing radiation only in doses above 
40 rad, and usually at several hundred rad.  He opined that 
because the veteran's dose was much lower than the cited 
value, it was "highly unlikely" that his skin cancer was 
attributable to exposure to ionizing radiation in service.

In a November 1998 report, the VA Chief Public Health and 
Environmental Hazards Officer related that skin cancer had 
been attributed to ionizing radiation at high doses (e.g. 
several hundred rads), and that excess numbers of basal cell 
cancers also had been reported in skin which received 
estimated doses of between 9 and 12 rads in margins of 
irradiated areas.  She found that it was unlikely that the 
veteran's squamous cell skin cancer was related to his 
exposure to ionizing radiation in service.  The physician 
noted that although radiation increases the incidence of both 
benign and malignant central nervous system neoplasms, the 
dose relationship is uncertain.  She explained that the risk 
in adults "appear[ed] to be relatively low when compared to 
other tissues," and indicated that most studies showed no 
excess risk, or a nonstatistically significant increased risk 
for brain tumors, especially when the dose is less than 100 
rads.  The examiner concluded that it was unlikely that the 
veteran's meningioma was related to exposure to iodizing 
radiation in service.

Because these VA medical opinions are against the veteran's 
claim, and there is no medical or other objective evidence to 
the contrary, service connection under 38 C.F.R. § 3.311 is 
not warranted.

The Federal Court of Appeals for the Federal Circuit in 
Combee III, at 1043, held that service connection for cancer 
from in-service radiation may be granted under the general VA 
compensation entitlement system.  Ramey, at 45.  The RO has 
adjudicated and denied the claims of entitlement to service 
connection for squamous cell carcinoma and meningioma, 
addressing both the theories of entitlement based upon 
exposure to ionizing radiation in service, and entitlement on 
a direct basis.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.

In spite of the veteran's contentions, the claims for service 
connection for squamous cell carcinoma due to exposure to 
ionizing radiation, and meningioma due to exposure to 
ionizing radiation must be denied as not well grounded.  
While squamous cell carcinoma was diagnosed in August 1979, 
and meningioma was diagnosed in July 1996, the record is 
devoid of competent medical evidence establishing the 
existence of a nexus between either disability and an injury 
or disease in service, to include exposure to ionizing 
radiation during service.  In fact, a June 1990 report from 
the VA Associate Deputy Chief Medical Director opines that it 
was "highly unlikely" that the veteran's skin cancer was 
attributable to exposure to ionizing radiation in service, 
and a November 1998 report from the VA Chief Public Health 
and Environmental Hazards Officer concludes that it was 
"unlikely" that either the veteran's meningioma or squamous 
cell skin cancer was related to exposure to iodizing 
radiation in service.

As the veteran's squamous cell carcinoma first became 
manifest nearly 25 years after his separation from service, 
and his meningioma first became manifest nearly 42 years 
after his separation from service, and there has been no 
competent medical evidence presented to establish a nexus 
between either of these disabilities and service, the Board 
must conclude that the claims of entitlement to service 
connection for squamous cell carcinoma and meningioma are not 
well grounded.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for 
squamous cell carcinoma and meningioma due to exposure to 
ionizing radiation, VA has no duty to assist the veteran in 
developing his case.

Finally, the Board will rule in the alternative under the 
authority of Holbrook v. Brown, 8 Vet. App. 91 (1996) (Board 
may rule in the alternative.)  In this case, the RO has 
further fully developed the record and there is no indication 
that there remains any outstanding existing evidence that 
would shed light on the claim.  Thus, the duty to assist has 
been discharged.  The RO has adjudicated the claim on the 
merits.  In the statement of the case and supplemental 
statement of the case the RO provided the claimant with the 
law and regulations governing entitlement to the benefit 
sought and explained the basis for its determination on the 
merits.  The claimant has, in fact, argued his claim on the 
merits.  Accordingly, the Board finds that the claimant is 
not prejudiced by the Board addressing the claim on the 
merits.  Bernard, supra.  The evidence of record supporting 
the claim comprises the veteran's own evidentiary assertions 
in support of his claim.  While the Board does not doubt in 
the least the veteran's good faith belief in the merits of 
his claim, his lay evidence can not establish either 
diagnosis or medical causation.  The record does contain 
competent medical evidence that addresses the determinative 
questions here.  Although the existence of the claimed 
disabilities is not a matter of dispute, there is no 
competent evidence linking the disabilities with the 
veteran's period of active service, including his exposure to 
ionizing radiation.  Accordingly, the Board must concur with 
the RO that there is no basis to award the benefits sought on 
the merits because the evidence does not demonstrate the 
current disabilities are related to service, including the 
effects of radiation exposure.  The overwhelming weight of 
the evidence is against the claim and thus the benefit of the 
doubt doctrine is not for application.  


ORDER

New and material evidence having been presented in support of 
the claim of service connection for squamous cell carcinoma 
due to exposure to ionizing radiation, the claim is reopened.

Entitlement to service connection for squamous cell carcinoma 
due to exposure to ionizing radiation is denied.

Entitlement to service connection for meningioma due to 
exposure to ionizing radiation is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

